Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 1 and 3 respectively of U.S. Patent No 10,368,044. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are fully encompassed in the patented claims. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 1 and 3 respectively  of U.S. Patent No. US 11,122,244 in view of Ward et al, US 7,551,341. 	
The examiner notes the pending claims 1-9 include all the limitations as the patented claims, where the pending claims also recited a controller. 
Claims 10-20 are fully encompassed by claims 10-18, 1 and 3 of US 11,122,244. 
 The examiner notes a controller (or processor) which controls operation of a display (e.g. projection display) is conventional in order to control the display to adjust the settings (luminance etc..) as disclosed by Ward et al., US 7,551,341 which discloses a control circuit 18 (Fig 1), which controls the 1st and 2nd modulator (14 and 20) to ensure proper resolution, luminance when processing a signal/input for display, also shown as controller 70 (Fig 5). 	
    PNG
    media_image1.png
    162
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    126
    739
    media_image2.png
    Greyscale


	The motivation for including a controller to control operations of the system would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to control the projection display components to ensure each components processes/implements the required controls for the particular signal(s) type and display type. 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Wilson US 9,509,935 (PCT pub date WO2012012489 26 Jan 12 which is being used for prior art date purposes) and Ward et al., US 7,551,341.

	In considering claim 19, 

	
    PNG
    media_image3.png
    75
    470
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    140
    466
    media_image4.png
    Greyscale


The examiner notes it is well known to convert color formats, gamut formats of a received signal to a display/projected format, including formats including DCI and enhanced dynamic range formats as disclosed by Wilson et al., US 9,509,935 (PCT pub date WO2012012489 26 Jan 12 which is being used for prior art date purposes). 

    PNG
    media_image5.png
    971
    677
    media_image5.png
    Greyscale

	As disclosed by Wilson the system can receive a plurality of formats, including luminance range, color gamut, dynamic range etc..and the input video signal is 
mapped/converted to a proper format for display, including DCI (col 5, line 31-56) and enhanced dynamic range (EDR).  
	Although Wilson does not disclose a projector system, Wilson does disclose display, which one of ordinary skill in the art would recognize would include projection display.  Regarding EDR, the enhanced dynamic range is disclosed and would be met by any conversion or adjustment of the incoming signal. 
	Regarding a/b/c; 
Ward et al., US 7,551,341 discloses a projection display as shown in Fig 1 of Ward, there are 2 modulators, a first modulator 14 and second modulator 20. 
a) As noted above Wilson discloses receiving multiple signals and adjusting the signal for a particular display DCI on EDR display. 
Although Wilson, does not disclose a projection display nor the components, the examiner evidences Ward which discloses: 
	a) The first modulator can create a halftone image (half pixels on, half pixels off) (para 54) or all pixels on (as disclosed by applicant) where the 1st and 2nd modulator can have different resolutions/dynamic ranges. 
	Transfer optics 26 blue and project the first modulated light to the 2nd modulator. The 2nd modulator may be performed according to the binary PWM scheme (col 2, line 24). 

    PNG
    media_image6.png
    122
    747
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    158
    748
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    743
    media_image8.png
    Greyscale

	b)  As disclosed by Ward: the system can blur the input image (DCI or other received) and halftone (half components on or off) over a wide range to adjust the luminance/grey level (dynamic range). 
	
    PNG
    media_image9.png
    274
    740
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    263
    729
    media_image10.png
    Greyscale

c) the claimed render is met by Ward which transfers the image data from the 1st modulator onto the 2nd modulator for display. 
	
    PNG
    media_image11.png
    118
    731
    media_image11.png
    Greyscale

	The motivation to modify Wilson with the projection display teaching of Ward would provide Wilson the benefit of their disclosure to receive a multitude of signal types includes DCI and EDR and adjusting the received signal (DCI) to be compatible with other formats such as EDR for projection display, thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 20, 
	
    PNG
    media_image12.png
    131
    479
    media_image12.png
    Greyscale

	a) Ward discloses the following:
	
    PNG
    media_image13.png
    166
    732
    media_image13.png
    Greyscale

	b) Ward discloses: the second modulator is controlled and receives light from the 1st modulator to form a proper (desired) image for the viewer. 
	
    PNG
    media_image14.png
    119
    729
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    64
    725
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    163
    741
    media_image16.png
    Greyscale

	
	The motivation to modify Wilson, with the teachings of Ward, provides the system the ability to operate in a projection display, thus being an obvious modification to one of ordinary skill in the art at the time of the claimed invention. 

Conclusion
The examiner notes claims 1-18 have not been rejected with a Prior Art rejection, and thus a Terminal Disclaimer is required for those claims, where the prior art above does not disclose the additional limitations/features as recited in those claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422